Quinn, J.
Plaintiff appeals from a judgment which disallowed $2,904.35 of its claim against defendants.
The facts are not disputed. Plaintiff insured the home and contents of Mary T. Wedding. This home was adjacent to the Masonic Hall and both properties had been condemned. The Wedding home was appraised in the condemnation proceedings on February 27, 1967, at $21,600. The condemnor had offered $19,000 which was not accepted.
Defendants were razing the Masonic Hall. On January 31, 1968, a wall of the hall collapsed damaging the Wedding house. Thereafter, plaintiff paid Mary T. Wedding $3,980.35 in personal and property damage claims of which $2,904.35 was for damage to the home. Mary T. Wedding executed a subrogation agreement to plaintiff.
The only repairs made to the Wedding house were temporary and she continued to live in it. In October 1968, Mary T. Wedding was awarded $21,-600 as compensation for the taking of her property_
*141Plaintiff filed this action as subrogee of Mary T. Wedding on February 27, 1969. Following trial, the trial court found that plaintiff had proved no damages with respect to the Wedding house because of the condemnation proceedings and disallowed the $2,904.35 that plaintiff had paid to Mary T. Wedding for damages to the house.
On appeal, plaintiff argues that the trial court used the wrong measure of damages; that the damages to the house were repairable and the proper measure of damages was the cost of repairs which was proven; plaintiff cites authority supporting this position. We agree with plaintiff’s position on the proper measure of damages, but that does not establish that the trial court was wrong in the result that it reached.
The basic concept of damages is compensation for loss sustained from the wrong of another. In each of the authorities relied on by plaintiff, loss was shown and the measure of damages question was reached. If no loss is shown, the measure of damages question is irrelevant. In this case the loss we are concerned with is the loss, if any, shown to have been suffered by Mary T. Wedding because of defendants’ wrongdoing.
Plaintiff is in no better position than Mary T. Wedding, Hardware Dealers Mutual Insurance Co v R H Hidey, Inc, 349 Mich 490; 84 NW2d 795 (1957). At the time this action was filed, Mary T. Wedding had suffered no loss from the wrongdoing of defendants; she had been paid full value for the property which was damaged.
Relying on Squires v Kalamazoo County Road Commissioners, 378 Mich 613; 147 NW2d 65 (1967), plaintiff next argues that defendants cannot benefit from the fact that Mary T. Wedding was indemnified by the condemnation award. We *142do not accept this argument because if loss has not been shown, the question raised by this argument is never reached.
Affirmed with costs to defendants.
McGregor, P. J., concurred.